Citation Nr: 0204172	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  01-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder dislocation. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle fracture.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
generalized arthritis (other than of the right hand).  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the veteran's application to reopen his claims of 
entitlement to service connection for residuals of a right 
shoulder dislocation, residuals of a right ankle fracture, 
and generalized arthritis (other than of the right hand).  
The veteran perfected a timely appeal of these 
determinations.

During the pendency of this appeal, the RO, within the 
content of a June 2001 Statement of the Case, reopened the 
claims for service connection, based on new and material 
evidence, and denied the claims on the merits.  In January 
2002, the veteran had a videoconference hearing at the RO 
before the undersigned Board member.  At that hearing, the 
Board member rephrased the issues as listed on the cover page 
of this decision.  In doing so, she explained to the veteran 
and his representative that, in light of the ruling in 
Barnett, the Board is not bound by the RO's determination in 
this regard, and that the Board must also review whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  

At the videoconference hearing, the veteran's representative 
argued that it was improper for the undersigned Board Member 
to have rephrased the issues on appeal as "new and 
material" because the RO had already reopened the claims, 
and thus the issues should have remained as service 
connection on a de novo basis.  On the contrary, in Jackson 
v. Principi, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, and there is no prejudice 
to the appellant's ability to present his case when the Board 
addresses the issue of whether the claim should be reopened 
rather than addressing the reopened claim on the merits.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, it was (and is) appropriate for the Board to 
rephrase and consider the veteran's claims as an attempt to 
reopen finally decided claims, which requires the submission 
of new and material evidence as prescribed by 38 U.S.C.A. 
§ 5108.

In addition, the Board observes that a claim for entitlement 
to service connection for arthritis of the right hand is in a 
pending status.  In June 2001, the RO denied the veteran's 
claim for the aforenoted disability and notified the veteran 
of its determination that same month.  The veteran has one 
year from the date of the June 2001 notification to file a 
notice of disagreement.  

Further, having decided by way of the present decision that 
the veteran has in fact submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for residuals of a right shoulder dislocation, and 
residuals of a right ankle fracture, the Board notes that 
additional development in these matters are required pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002)(to be codified at 38 C.F.R. § 20.903.))  
After giving the notice and reviewing the veteran and/or his 
representative's response to the notice, the Board will 
prepare a separate decision addressing of these issues.



FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of a right shoulder dislocation, residuals of a 
right ankle fracture, and generalized arthritis (other than 
of the right hand).  The veteran did not disagree with that 
rating decision.  

2.  The evidence submitted since the April 1994 rating 
decision, with respect to the claim for service connection 
for residuals of a right shoulder dislocation, is new, and it 
bears directly and substantially upon the specific matter of 
whether the a right shoulder disorder was incurred in during 
service, and; when considered together with all of the 
evidence of record, it has a significant effect upon the 
facts previously considered.

3. The evidence submitted since the April 1994 rating 
decision, with respect to the claim for service connection 
for residuals of a right ankle fracture, is new, and it bears 
directly and substantially upon the specific matter of 
whether a right ankle disorder was incurred during service, 
and; when considered together with all of the evidence of 
record, it has a significant effect upon the facts previously 
considered.

4.  The evidence submitted since the April 1994 rating 
decision, with respect to the claim for service connection 
for generalized arthritis (other than of the right hand) does 
not bear directly and substantially upon the specific matter 
of whether generalized arthritis (other than of the right 
hand) was incurred during service or within one year thereof, 
and; when considered together with all of the evidence of 
record, it does not have a significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1994 rating 
decision denying service connection for residuals of a right 
shoulder dislocation, which is final, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (2001).  

2.  The evidence received since the April 1994 rating 
decision denying service connection for residuals of a right 
ankle fracture, which is final, is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2001).  

3.  The evidence received since the April 1994 rating 
decision denying service connection for generalized arthritis 
(other than of the right hand), which is final, is not new 
and material, and the claim for this benefit is not reopened.  
38 U.S.C.A.    § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  Id.  However, the revised 
regulation applies to any claim to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001), thereby creating another exception to the 
applicability rule.  As this claim to reopen was received on 
February 24, 2000, prior to August 29, 2001, the revised 
regulation is not applicable and the Board may not consider 
the revised regulation.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's February 2000 request to reopen his claims of 
service connection for residuals of a right shoulder 
disorder, residuals of a right ankle disorder, and 
generalized arthritis (other than of the right hand).  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that VA sent the veteran and his 
representative a letter in March 2000 apprising them of the 
evidence required to reopen the claims for service for 
residuals of a right shoulder dislocation, residuals of a 
right ankle fracture, and generalized arthritis (other than 
of the right hand).  In September 2000, the veteran and his 
representative were provided with the appealed rating 
decision denying the veteran's petition to reopen his claims 
and a notice letter that same month.  In April 2001, VA sent 
the veteran a letter pursuant to VCAA informing the veteran 
of the evidence necessary to substantiate his claim and 
inviting the veteran to submit any such evidence.  In June 
2001, a Statement of the Case was issued to the veteran and 
his representative.  In January 2002, the veteran appeared 
for a VideoConference hearing before the undersigned Board 
Member.  These documents and proceedings provided 
notification of the lay and medical evidence needed to 
support a request to reopen a previously denied claim, in 
addition to that which is necessary to substantiate a claim 
of entitlement to service connection.  Moreover, the Board 
notes that no additional evidence has been submitted by the 
veteran.  Thus, under the circumstances in this case, VA has 
satisfied its duty to notify the veteran of the evidence 
needed to reopen his claim in this case, and a determination 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
claimed disabilities poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Evidentiary Background

The report of the veteran's entrance examination dated in 
June 1962 reflects a medical history of an old fracture of 
the right leg in 1950, without sequelae.  

Service medical records, dated on October 15, 1963, reflect 
that the veteran slipped and fell injuring his left shoulder.  
X-rays revealed an anterior subcoracoid dislocation of the 
head of the humerus of the left shoulder.  During the course 
of hospitalization, the veteran underwent a closed reduction 
of dislocation of the left shoulder.  The veteran's left 
shoulder was placed in Velpeau type bandage, and he was 
administered morphine.  The diagnosis was of dislocation of 
the left shoulder joint.  In the latter part of October 1963, 
the veteran was placed on physical profile for the left 
shoulder post dislocation.  Use of that limb was restricted.  

Service medical records dated in June 1964 reflect that the 
veteran had swelling in the right ankle that had been ongoing 
for about 2 or 3 nights.  The veteran reported that the ankle 
had been bothering him for about a week.  He was treated with 
an ointment, heat, and an ace bandage.  A June 1964 X-ray 
report of the right ankle revealed that the veteran had 
turned the ankle about three days previously.  Tenderness of 
the latmalleolus was reported; the x-ray was negative.  

In a March 1965 Report of Medical History, which was taken 
for purposes of separation from service, the veteran noted 
that he had a painful or trick shoulder, and swollen or 
painful joints.  In that same report, the physician's summary 
referred by history to an October 15, 1963, dislocated 
"right" shoulder, for which the veteran has had vague pains 
since the "right" shoulder injury.  A March 1965 Report of 
Medical Examination, which was also prepared for purposes of 
separation from service, reflects that upon clinical 
evaluation, the upper and lower extremities were normal; and 
that there was a full range of motion and normal strength of 
the right shoulder.  The March 1965 medical report contained 
no complaints or findings with respect to a right ankle 
disorder or arthritis at the time of separation.

In a statement dated in May 1966, James W. Dickie, M.D., 
reported that he had treated the veteran eight times since 
1955 (the veteran was 13 years old) and that the veteran had 
not been treated for any serious injury.  Dr. Dickie stated 
that in May 1961 the veteran incurred a mild contusion of the 
left foot while at work.  The doctor noted that he was 
unaware of the veteran having any disabilities resulting from 
his military service.  

In a statement dated in March 2000 from a private healthcare 
provider, it was noted that the veteran had been receiving 
treatment since July 1992.  The author indicated that the 
veteran had informed him of a right shoulder dislocation that 
occurred in 1965 while the veteran was in the service.  

The record includes lay statements regarding the veteran's 
claims.  In a statement dated in February 2000, the veteran's 
former spouse indicated that she and the veteran were married 
in 1965 and since that time the veteran has had right 
shoulder pain.  In a statement dated in February 2000, the 
veteran's former employer indicated that the veteran worked 
in 1966 and that he had problems with the right shoulder.  A 
friend of the veteran indicated in a statement dated in March 
2000 that he had worked with the veteran for the last three 
months in 1965 and that the veteran's shoulder would slip out 
of place.  

Private medical records dated from 1993 to 2000 reflect 
treatment for the right shoulder and ankle discomforts and 
pain.  January 1993 entries show complaints of right shoulder 
and ankle pain; the veteran was diagnosed as having arthritis 
of the right shoulder and ankle.  In August 1993, the veteran 
reported having injured the right shoulder when he was 19 
years old; he was diagnosed as having osteoarthritis of the 
right shoulder.  In October and November 1993, the veteran 
was seen for right shoulder pain.  In February 1994, the 
veteran complained that his right shoulder hurt daily, 
especially when lifting.  A March 2000 entry reflects a 
diagnosis of degenerative joint disease of the right 
shoulder.  In October 2000, it was noted that the veteran had 
had right shoulder pain since a dislocation in 1981.  It was 
noted that the veteran broke his right ankle in service in 
1964.  

A private physical examination dated in November 2000 was 
conducted of the right shoulder and the right ankle.  On 
examination, the shoulder revealed no acromioclavicular or 
sternoclavicular joint tenderness and no supraclavicular 
masses.  An examination of the right ankle was relatively 
unremarkable.  It was noted that X-rays of the shoulder 
showed a Type III acromion and that X-rays of the right ankle 
suggested a synostosis, distal tibular/fibular joint.  The 
diagnostic impression was right shoulder impingement, 
bicipital tendinitis, question labral tear.  The veteran was 
prescribed anti-inflammatory medication for the right ankle.   

A private X-ray of the right ankle dated in January 2001 
revealed hypertrophic bone formation consistent with a 
previously healed cortical fracture involving the posterior 
lateral margin of the tibia.  It was indeterminate as to 
whether or not there was cortical involvement of the 
posterior margin of the fibula compatible with an area of 
previously healed fracture development.  

At a VA (fee basis) examination dated in December 2000, the 
veteran complained of right ankle discomforts.  The veteran 
reported that he began having right ankle problems in service 
when he injured the ankle playing baseball.  At that time, he 
developed swelling in the right ankle; the ankle was wrapped.  
The veteran stated that he used a walking stick for 
approximately three weeks and that he was placed on limited 
duty.  Since the service injury, the veteran reported that he 
has had chronic right ankle pain.  The veteran noted that a 
1974 private X-ray of the right ankle revealed what appeared 
to be a previous fracture.  Additional symptoms included 
pain, weakness, instability, and stiffness.  The veteran 
reported that the pain is constant and that it flares-up 
occasionally.  He described the pain as distressing to 
horrible to excruciating.  He takes Tylenol or Aleve for 
pain.  The veteran indicated that daily activities exacerbate 
the pain.  The veteran stated that he resigned from his 
position as a longshoreman because of the heavy nature of the 
work.  The examiner noted the findings of the January 2001 
private X-ray of the right ankle as discussed above.  At the 
conclusion of an examination of the right ankle, the examiner 
entered a diagnosis of status post fracture of the right 
ankle including cortical margin of fibula and tibial 
metaphysis with residuals of pain.  Subjective factors 
included ongoing pain and weakness.  Objective factors 
included x-rays revealing old healed fractures.  The examiner 
opined that there was an 80 to 90 percent probability that 
veteran's right ankle disorder was sustained during the 
veteran's active duty.  The examiner based his opinion a 
history provided by the veteran, but the examiner indicated 
that greater reliance was placed on the current x-ray 
readings.  The examiner added that he believed without a 
doubt that the veteran had old fractures of the right ankle; 
however, the examiner indicated that he would have to resort 
to speculation as to whether this was ultimately an injury 
sustained in 1964 versus some other point in time.  The 
examiner added that he tended to believe the veteran 
regarding the status of the right ankle disorder, but 
speculated as to the veteran's honesty and accuracy.  

At the January 2001 VideoConference hearing, the veteran 
provided testimony in support of his claim.  The veteran 
testified that he incurred injuries to his right shoulder, 
right ankle, and generalized arthritis as a result of 
service.  Also, at the hearing the veteran clarified that the 
service medical records incorrectly reflect that he developed 
problems with his left shoulder as opposed to the right.  

New and Material Evidence

In a June 1981 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for residuals of 
a right shoulder injury, residuals of a right ankle injury, 
and arthritis (characterized as generalized arthritis).  The 
veteran was notified that determination in June 1981, but did 
file a notice of disagreement.  In April 1994 rating 
decision, the RO declined to reopen the veteran's claims of 
entitlement to service connection for the aforementioned 
disabilities.  The veteran was informed of the RO's 
determinations in April 1994, and again he did not file a 
notice of disagreement.

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  Therefore, 
the April 1994 rating decision that denied the veteran's 
application to reopen the claims for service connection for 
residuals of a right shoulder dislocation, residuals of a 
right ankle fracture, and generalized arthritis (other than 
of the right hand), is final.  See 38 U.S.C.A. § 7105 (c).  
As such, the veteran's claims for such benefits may only be 
reopen if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d at 1383.  VA must review all of the evidence 
submitted since the last final disallowance, in this case the 
RO's April 1994 rating decision, in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

In Elkins v. West, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, supra, overruled the legal test previously 
used to determine the "materiality" element of the new and 
material evidence test.  Elkins v. West, 12 Vet. App. 209 
(1999).  In accordance with the rulings in Elkins and Hodge, 
both supra, the VA must determine whether new and material 
evidence has been presented or secured in accordance with the 
standards articulated in 38 C.F.R. 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain 
diseases, including arthritis, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  





Right Shoulder

The evidence of record at the time of the prior final April 
1994 rating decision consisted of the veteran's service 
medical records, which reflect that in October 1963 the 
veteran underwent an open reduction of a dislocated left 
shoulder, following a slip and fall injury; a March 1965 
Report of Medical History, which contains a notation of a 
right shoulder injury in October 1963; private medical 
treatment records, dated from January 1993 to December 1994, 
which indicate that the veteran was seen for right shoulder 
pain in January, October, and November of 1993, and diagnosed 
with right shoulder arthritis in January 1993.

The evidence submitted since the April 1994 decision consists 
of the private medical records, dated in August 1993 and 
March 2001, which reflect that the veteran was treated for 
his right shoulder disorder.  These records also include 
duplicates of records previously considered by the RO.  The 
additional evidence also includes a March 2000 statement from 
the private healthcare provider who had been treating the 
veteran's right shoulder disorder and who indicated that the 
veteran had right shoulder pain since the injury to the right 
shoulder during service; affidavits from the veteran's former 
spouse and colleagues who attest to the fact that the veteran 
has been experiencing pain and discomforts to the right 
shoulder in the mid 1960s; and the transcript of the January 
2002 VideoConference hearing.

Of this evidence, the Board finds that that the lay 
statements, together with the March 2000 statement from the 
healthcare provider, are new and material.  This evidence is 
new in that it was not of record at the time of the prior 
rating action.  This evidence is material in that that it 
tends to establish that the veteran was having right shoulder 
pain that dates back to service and shortly thereafter.  
Therefore, this evidence bears directly and substantially on 
the specific matter of whether the veteran's current right 
shoulder disorder was caused by service.  This new evidence, 
when considered with the other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for residuals of a right shoulder 
dislocation.  Thus, in that new and material evidence has 
been presented, the veteran's claim for service connection 
for residuals of a right shoulder dislocation is reopened.

Right Ankle

As noted previously, the RO, in its April 1994 rating 
decision, denied to the veteran request to reopen his claim 
for service connection for residuals of a right ankle 
fracture, on the basis that the veteran had not presented new 
and material evidence that the disorder was related to 
service.  The evidence of record at the time of the April 
1994 rating consisted of the veteran's service medical 
records, which indicate that the veteran received treatment 
for right ankle swelling in June 1964; a  July 1966 statement 
from Dr. Dickie, wherein the doctor indicates that he treated 
the veteran for a right foot injury in March 1961, which 
stemmed from a work-related incident, and that he was unaware 
of the veteran having any disorders resulting from service; 
and a January 1993 private treatment record showing 
subjective complaints of right ankle pain and indicating a 
diagnosis of arthritis of the right ankle.

The evidence submitted subsequent to the prior final April 
1994 rating decision consists of private medical records, 
dated from August 1993 to March 2001, which include (a 
duplicate copy of the January 1993 medical report) and 
treatment for the right ankle in October and November 2000; a 
December 2000 VA (fee basis) examination, wherein the 
examiner opines that there is an 80 to 90 percent percentage 
rate that the veteran's right ankle disorder was sustained in 
service; a January 2001 private X-ray of the right ankle 
showing, pertinent part, hypertrophic bone formation 
consistent with a previously healed cortical fracture 
involving the posterior lateral margin of the tibia; and the 
transcript of the January 2002 VideoConference hearing.

Of this evidence, the Board finds that the December 2000 
examination report is new and material.  It is new in that it 
was not of record at the time of the April 1994 rating 
action.  It is material in that the examiner noted there is a 
high probability that the veteran's right ankle disorder is 
related to service.  Thus, this evidence bears directly and 
substantially on the specific matter of whether the veteran's 
current right ankle disorder was caused by service.  This new 
evidence, when considered with the other evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle disorder.  In that new and material evidence has been 
presented, the veteran's claim for service connection for 
residuals of a right ankle fracture is reopened.


Arthritis 

As noted previously the RO denied the veteran's claim for 
service connection for generalized arthritis (other than for 
arthritis of the right hand) in April 1994 on the basis that 
new and material evidence had not been presented to reopen 
the claim.  Specifically, there was no evidence of 
generalized arthritis in or after service.  

The evidence of record at the time of the prior rating action 
consisted of the veteran's service medical records, which 
showed no pathology or diagnosis pertaining to generalized 
arthritis.  Also of record were private medical records, 
dated in January 1994, which show a diagnosis of arthritis 
associated with the right shoulder and ankle.

The evidence submitted subsequent to the April 1994 rating 
action regarding the claim for service connection for 
generalized arthritis consists of the December 2000 VA (fee 
basis) examination report, the March 2000 lay statements, the 
private medical records dated from 2000 to 2001, and the 
January 2002 transcript of the VideoConference hearing.  

While this evidence is new, it is not material.  The private 
and VA medical records are devoid of any clinical findings or 
complaints regarding generalized arthritis.  While the 
veteran testified at the VideoConference hearing that he 
developed arthritis as a result of service, the veteran, as a 
lay person, is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His personal belief that a relationship exists 
between the claimed generalized arthritis cannot serve to 
prove that the disability was incurred in or aggravated by 
service.  Therefore, the transcript of the January 2002 
VideoConference hearing is not material.  Inasmuch as the 
veteran has not presented new and material evidence, the 
claim for service connection for generalized arthritis (other 
than arthritis of the right hand) is not reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a right 
shoulder dislocation is reopened; and to this extent the 
appeal is granted.  

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a right 
ankle fracture is reopened; and to this extent the appeal is 
granted.  

New and material evidence not having been presented, the 
claim of entitlement to service connection for generalized 
(other than arthritis of the right hand) is not reopened; and 
the appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

